On Motion for Rehearing.
In the original opinion in this case the court reversed the judgment of the trial court in favor of appellee and rendered judgment against him for appellant.
In his motion for rehearing the appellee strenuously insists that the testimony, considered in the light most favorable to him, is sufficient to support the finding of the jury on the issue of good cause and warrant the judgment of the court in his favor.
We have re-examined the record and concluded that we were in error in rendering judgment against appellee and to that extent the motion for rehearing is granted. In our opinion, a great preponderance of the evidence impels the conclusion that the finding of the jury on the issue of good cause is unwarranted.
In Bankers’ Life & Loan Ass’n v. Chase, 114 S.W.2d 374, 378, this court said:
“It is the duty of this court to set aside a judgment of the trial court when the evidence so greatly preponderates against such judgment that a new trial should be granted in the interest of justice.
“In Logue v. Southern Kansas Ry. Co., 106 Tex. 445, 448, 167 S.W. 805, 806, the Supreme Courts states the law as follows: ‘The rule is that the Court of Civil Appeals may reverse a judgment on the weight of the testimony, but that court cannot render judgment if the evidence, when considered in the light most favorable to the party in whose favor the judgment is rendered, would sustain the judgment of the trial court.’ ”
*631See also Texas Employers’ Ins. Ass’n v. Bauer, Tex.Civ.App., 128 S.W.2d 840.
The motion for rehearing is granted, the judgment heretofore entered in this court reversing and rendering the cause against appellee is set aside and the judgment of the trial court is reversed and the cause remanded.